Name: Commission Regulation (EEC) No 571/81 of 4 March 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/14 Official Journal of the European Communities 5. 3 . 81 COMMISSION REGULATION (EEC) No 571/81 of 4 March 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the second subpara ­ graph of Article 5 (2) of Regulation (EEC) No 1530/78 : 'However, in the 1980/81 marketing year, for concerns located in Italy :  the quantity of tomato concentrates and tomato juice which may undergo subsequent market preparation may not exceed 50 % of the total quantity obtained,  the further aid application shall be submitted not later than 31 May of the current marketing year.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (l ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 3c thereof, Whereas, in view of the difficulties caused by the Italian earthquake, the operation of concerns producing tomato concentrates and tomato juice should be assisted by adjusting certain rules on lodging applications for aid for these products as laid down in Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 2546/80 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products processed from Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 360, 31 . 12. 1980, p. 16. (3) OJ No L 179, 1 . 7. 1978 , p. 21 . ( «) OJ No L 260 , 3 . 10 . 1980, p . 14.